PER CURIAM.
By this appeal, defendants in the trial court seek review of an adverse final judgment based upon a jury verdict.
 The plaintiff in the trial court was the employee of the appellants. The employers did not provide workmen’s compensation insurance pursuant to Section 440.02, Florida Statutes (1973). Because the employers did not provide such benefits, they were not entitled to the defenses of contributory negligence, assumption of risk, or the fellow servant doctrine in this case. Therefore, they were liable to the plaintiff for any injuries sustained in her employment if they did not provide a safe place for her to work. This issue is one for a jury. See: Duncan v. Great Atlantic and Pacific Tea Company, 193 So.2d 458 (Fla.3d DCA 1966).
Therefore, the final judgment under review be and the same is hereby affirmed.